Exhibit 10.25

 

AMENDMENT 2002-1

TO THE

MOTHERS WORK, INC.

AMENDED AND RESTATED STOCK OPTION PLAN

 

The Board of Directors of Mothers Work, Inc. (the “Company”) has caused the
Mothers Work, Inc. Amended and Restated Stock Option Plan (the “Plan”) to be
amended as follows, subject to the following condition, effective as of the 13th
day of  November, 2002:

 

1.             Amendment. Section 5 of the Plan is deleted in its entirety and
replaced with the following:

 

“Section 5.  Stock Subject to the Plan.

 

Subject to this Section 5 and to the provisions of Section 8 of the Plan, the
maximum aggregate number of Shares which may be optioned and sold under the Plan
is One Million Nine Hundred Seventy Five Thousand (1,975,000), which amount
consists of the 725,000 Shares available for grant under the Plan prior to its
1997 amendment and restatement,   an additional 500,000 Shares authorized for
grant under the amended and restated Plan effective December 9, 1997, an
additional 250,000 Shares authorized for grant under the amendment effective as
of January 1, 2001, and an additional 500,000 Shares authorized for grant under
the amendment effective as of November 13, 2002.  Options may be either
incentive stock options or non-qualified stock options, as determined by the
Board.  If an Option expires or becomes unexercisable for any reason without
having been exercised in full, the Shares subject to such Option shall, unless
the Plan shall have been terminated, return to the Plan and become available for
future grant under the Plan.   Notwithstanding the foregoing, no individual
shall receive, over the term of the Plan, Options for more than an aggregate of 
Six Hundred Thousand (600,000) Shares.”

 

2.             Condition.  The amendment to the Plan set forth in paragraph 1
above will only be effective upon the requisite approval of the Company’s
stockholders at the Company’s Annual Meeting of Stockholders to be held on
February 7, 2003.

 

The Plan, as amended by the foregoing change in paragraph 1 above, and subject
to the stockholder approval described in paragraph 2 above, is hereby ratified
and confirmed in all respects.

 

--------------------------------------------------------------------------------